        Case: 3:20-cv-00086-bbc Document #: 11 Filed: 04/20/20 Page 1 of 1



                   IN THE UNITED STATES DISTRICT COURT
                  FOR THE WESTERN DISTRICT OF WISCONSIN

MOORISH SCIENCE TEMPLE
OF AMERICA, EX REL. and
AARON HUNTER EL, also
known as Aaron D. Hunter,                               Case No. 20-cv-86-bbc

        Petitioners,

   v.

UNITED STATES,

        Respondent.


                           JUDGMENT IN A CIVIL CASE


        IT IS ORDERED AND ADJUDGED that judgment is entered denying Aaron

D. Hunter El’s petition for a writ of habeas corpus under 28 U.S.C. § 2241dismissing

this case.




        /s/                                                  4/20/2020
        Peter Oppeneer, Clerk of Court                          Date
